Citation Nr: 0020820	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety disorder, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1939 to December 
1944.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected anxiety reaction is shown 
to be manifested by depressed mood, loss of energy, transient 
panic attacks, mental confusion at times and transient 
suicidal ideation.

3.  The veteran's service-connected anxiety reaction has not 
been shown to be manifested by obsessional rituals, near 
continuous panic attacks or depression affecting the ability 
to function independently, impaired impulse control, neglect 
of personal appearance, or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected anxiety reaction have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, including 
Diagnostic Code 9400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

In this case, the veteran contends that his service-connected 
disability is severe enough to warrant a rating in excess of 
50 percent.  The veteran was originally granted service 
connection for psychoneurosis, reactive depression in 
December 1944.  At that time, a 30 percent rating was 
assigned to that disability.  

In a March 1973 rating decision, the RO increased the 
evaluation to 50 percent for the service-connected 
psychoneurosis, and recharacterized the issue as anxiety 
reaction, chronic, associated with symptoms of conversion.  
In June 1998, the veteran submitted a claim for an increased 
rating for the service-connected anxiety disorder. 

The veteran was afforded a VA examination in June 1998.  It 
was reported that he easily became tearful, had reported loss 
of energy, sleep problems and transient panic attacks.  The 
veteran had some signs of mental confusion at times.  He was 
oriented to time, place and date; however, he could not read 
his medication.  The veteran had some transient suicidal 
ideation and became tearful when talking about alienation 
from some of his children.  Rate and flow of speech were 
hesitant, and he tended to stutter when he became anxious.  
The veteran reportedly had a depressive mood nearly all day, 
every day.  He reported sleep impairment, but it was 
indeterminate whether that was a result of depression or age.  
The diagnosis was that of major depressive disorder, 
moderate.  The examiner reported the veteran's GAF score as 
50.  The examiner noted that the veteran was competent to 
handle his own affairs for VA purposes, and he recommended 
that the veteran's "service connection continue at the same 
level."

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The history of the veteran's disability has been reviewed.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected anxiety disorder is currently 
rated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.130 Diagnostic Code 9400 for generalized anxiety 
disorder.  The Board notes that the veteran's service-
connected anxiety disorder was previously rated according to 
disability evaluation criteria which are no longer in effect.  
Such changes in evaluation criteria cannot be used as grounds 
for reduction unless medical evidence establishes that the 
disability to be evaluated has actually improved.  

Under Diagnostic Code 9400, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

In this case, the medical evidence shows that the veteran's 
service-connected anxiety disorder is productive of no more 
than moderate symptoms.  Specifically, the veteran suffers 
from transient panic attacks, depression, and easily becomes 
tearful.  During his June 1998 VA examination, the veteran 
was oriented to time, place and date; however, there was 
evidence of mental confusion at times.  The rate and flow of 
speech were hesitant.  In addition, the veteran had some 
transient suicidal ideation, and he reported a depressive 
mood all of the time.  

The medical evidence does not show that the veteran suffers 
from obsessional rituals which would interfere with routine 
activities.  In addition, the veteran's speech does not 
appear to be intermittently illogical, obscure or irrelevant.  
There is no evidence of near continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately or effectively.  Similarly, there is no 
evidence of impulse control, periods of violence, spatial 
disorientation, neglect of personal appearance or difficulty 
in adapting to stressful circumstances.

Although the June 1998 examiner indicated that the veteran 
had a GAF score of 50, corresponding to serious symptoms, the 
Board finds that the medical evidence of record paints a 
moderate overall disability picture of the veteran that more 
closely approximates a 50 percent disability rating for the 
service-connected anxiety disorder.  Thus, the Board finds 
that the veteran's claim for an increased rating for the 
service-connected anxiety disorder must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected anxiety disorder.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

An increased rating for the service-connected anxiety 
disorder is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

